Mr. Justice Linscott delivered the opinion of the court: Claimant by his counsel asks for additional compensation and avers that he was, on the 24th day of August, 1931, appointed Chairman of the Industrial Commission of the State of Illinois, by the Honorable Louis L. Emmerson, then Governor of the State, duly qualified as such and became actively engaged as such Chairman commencing September 15, 1931. Claimant further avers that at the time of his appointment the salary of said office was fixed by Section 14 of the Workmen’s Compensation Act of the State of Illinois, at $7,500.00 per year, and continued to remain at said figure until Ms successor was appointed and qualified and had taken over the powers and duties of said office effective February 1, 1933, and that thereafter until June 1,1933, he held over as an Industrial Officer in the Department of Labor, during wMch period Ms salary was fixed by Statute, Section 14 of the Workmen’s Compensation Act at the rate of $6,000.00 per year; that notwithstanding the salary of said Chairman of said Industrial Commission was fixed at $7,500.00 per annum, the Fifty-seventh General Assembly appropriated only $6,000.00 per annum for this office, as shown by the Session Laws of the State of Illinois, 1931, Page 149, and he was paid at said rate for Ms services as an industrial officer of the State of Illinois, while Chairman of the Industrial Commission, and he claims damages in the sum of $2,520.83. We had occasion to consider tMs question in the case of Charles F. Wills vs. State of Illinois, No. 2329, and we held: “The Civil Code and not the Workmen’s Compensation Act apparently controls and fixes the salaries of Industrial Officers, and the salaries are there fixed at Five Thousand Dollars ($5,000.00) per year. As claimant has received the full sum of Five Thousand Dollars ($5,000.00) per year for Ms service as an Industrial Officer, and has apparently been paid the full amount of salary fixed by Law, an award herein must bedemed.” For like reasons, the award in the instant case is demed and claim accordingly dismissed.